          Case 3:21-cv-00376-VC Document 93 Filed 05/18/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JENNIFER YICK, et al.,                            Case No. 21-cv-00376-VC
                 Plaintiffs,
                                                    ORDER RE CASE MANAGEMENT
          v.                                        CONFERENCE AND DISCOVERY
  BANK OF AMERICA, N.A.,
                 Defendant.



       The hearing on the motion to dismiss is continued to August 12, 2021 at 2:00 p.m. The

parties may stipulate to a new briefing schedule which ensures that the reply is filed at least two

weeks before the hearing. Discovery may proceed in the case immediately. The case

management conference currently scheduled for May 26 is continued to August 25 at 2:00 p.m.

If the parties wish to hold a case management conference prior to the hearing on the motion to

dismiss, they should feel free to schedule one with the Court.


       IT IS SO ORDERED.

Dated: May 18, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
